        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 1 of 27



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


In Re Petition of Marginalised Affected Property
Owners,
Applicant,

For an Order Granting Leave to Issue Subpoenas To   Civil Action No. 21-681
BSG Resources Ltd., Alvarez & Marsal Holdings,
LLC, and Cleary Gottlieb Steen and Hamilton LLP
for Taking of Discovery Pursuant to 28 U.S.C. §
1782




MEMORANDUM OF LAW IN SUPPORT OF THE PETITION OF MARGINALISED
AFFECTED PROPERTY OWNERS (MAPO), PURSUANT TO 28 U.S.C. § 1782, FOR
 LEAVE TO ISSUE SUBPOENAS FOR TAKING OF DISCOVERY FOR USE IN A
                     FOREIGN PROCEEDING
               Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 2 of 27




                                                            TABLE OF CONTENTS

I.       JURISDICTION AND VENUE .......................................................................................................... 1
II.      INTRODUCTION AND SUMMARY OF ARGUMENT ............................................................. 1
III. FACTUAL BACKGROUND................................................................................................................ 2
      A. MAPO has brought a civil case in Sierra Leone alleging that BSGR’s subsidiaries are liable for
      harms arising from the Koidu Mine’s operation. ..................................................................................... 3
      B. Respondents have repeatedly turned to U.S. courts to assist them in resolving their dispute
      over their mining interests in Guinea. ........................................................................................................ 6
      C. BSGR and related entities have consistently evaded their discovery obligations throughout
      their disputes with Vale and Soros.............................................................................................................. 8
IV. NATURE OF INFORMATION AND DOCUMENTS SOUGHT ..............................................10
V. SECTION 1782 ENTITLES APPLICANT TO TAKE DISCOVERY FROM
RESPONDENTS ............................................................................................................................................13
      A. Applicant satisfies Section 1782’s three statutory requirements. ..................................................13
         1. Respondents reside or are found in the Southern District of New York because this Court
         could exercise general or specific jurisdiction over them. ................................................................14
         2. Applicant is a paradigmatic “interested person” and seeks discovery for use in proceedings
         before a foreign tribunal. .......................................................................................................................17
      B. The discretionary factors favor granting discovery. .......................................................................18
         1. Respondents are not parties to the proceedings in Sierra Leone and are not subject to the
         jurisdiction of Sierra Leone courts. ......................................................................................................19
         2. The nature of the foreign tribunal, the character of the proceedings abroad, and the
         receptivity of the Sierra Leonean court to U.S. federal court judicial assistance favors granting
         this application. .......................................................................................................................................20
         3. This application does not conceal an attempt to circumvent foreign proof-gathering
         restrictions. ...............................................................................................................................................21
         4. The discovery sought is narrowly tailored to the needs of the foreign litigation and is neither
         burdensome nor intrusive. .....................................................................................................................22
IV. CONCLUSION......................................................................................................................................25
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 3 of 27



        Applicant Marginalised Affected Property Owners’ Association (MAPO) respectfully

submits this Memorandum of Law in support of its Application under 28 U.S.C. § 1782 to obtain

discovery from Respondents BSG Resources Limited (BSGR), Cleary Gottlieb Steen and Hamilton

LLP (“Cleary”), and Alvarez & Marsal Holdings, LLC (A&M) (together “Respondents”). Applicant

seeks this discovery for use in ongoing civil proceedings in Sierra Leone in which Applicant is a

plaintiff. Applicant respectfully requests oral argument at the Court’s earliest convenience if

discovery is contested.

  I.    JURISDICTION AND VENUE

        This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 as this matter arises

under 28 U.S.C. § 1782. Respondents A&M and Cleary have their principal places of business in

Manhattan. This Court thus has general personal jurisdiction over each of these respondents.

Respondent BSGR is a foreign corporation, and this discovery request arises out of its substantial

contacts with this District. As set forth below, the Court thus has specific jurisdiction over BSGR

for the purposes of this discovery request.

        Venue is proper under 28 U.S.C. § 1391(b)(2), as the documents at issue are located in, and

the events that gave rise to them took place in, this District, or section 1391(b)(3), as all

Respondents are subject to personal jurisdiction here.

 II.    INTRODUCTION AND SUMMARY OF ARGUMENT

        Applicant MAPO, a community-based association of persons affected by the Koidu

Kimberlite Project (“Koidu Mine”), has brought a civil action in Sierra Leone alleging damages to

property and the environment at the Koidu Mine by BSGR subsidiaries and responsible company

officials. By this Section 1782 application, Applicant seeks discovery from Respondents for use in

the Sierra Leone proceedings. Applicant requests information in Respondents’ possession, custody,

and/or control related to BSGR’s corporate structure and assets, including specific documents


                                                     1
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 4 of 27



produced by BSGR and its administrators in New York bankruptcy proceedings. This information

will assist Applicant in substantiating its claims that the Sierra Leone defendant corporations and

corporate officers are responsible for the operation of the Koidu Mine, and that an asset freezing

order is necessary to preserve the Sierra Leone defendants’ assets. Applicant believes that

Respondents have possession, custody, and/or control of these documents due to their respective

roles in BSGR’s ongoing bankruptcy proceedings in New York, where BSGR is under

administration, A&M employees serve as bankruptcy administrators, and Cleary is counsel for Vale,

S.A., an intervenor in the proceedings.

        This application satisfies the three statutory requirements of Section 1782: Respondents

reside or may be found in this District, the requested discovery is for use in foreign proceedings, and

as the plaintiff in the Sierra Leonean proceedings, Applicant is the ideal “interested person” entitled

to seek assistance from this Court under Section 1782. Applicant seeks discovery that falls squarely

in the purview of the statute.

        Furthermore, the discretionary factors courts consider in assessing an application under

Section 1782 weigh in favor of granting this application: (1) Respondents are not named or

contemplated parties in the proceedings in Sierra Leone; (2) the court in Sierra Leone will be

receptive to Section 1782 assistance; (3) this application does not conceal an attempt to circumvent

foreign proof-gathering restrictions and is a good faith effort to obtain probative evidence; and (4)

the discovery sought is specific, limited in scope, and not unduly intrusive or burdensome – indeed,

Applicant seeks only documents that have already been produced in discovery in this District. See

Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015).

        These documents are for use in ongoing litigation where time is of the essence. Accordingly,

Applicant respectfully requests that the Court grant this application as expeditiously as possible.

III.    FACTUAL BACKGROUND


                                                    2
          Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 5 of 27



                A. MAPO has brought a civil case in Sierra Leone alleging that BSGR’s
                   subsidiaries are liable for harms arising from the Koidu Mine’s operation.

        This application arises out of a class action lawsuit in Sierra Leone alleging that operations at

the Koidu Mine have devastated local communities by polluting the environment, degrading

agricultural land, and destroying homes and livelihoods. Ex. A, Decl. of Chernor Mahmoud

Benedict Jalloh (“Jalloh Decl.”) ¶¶ 5-14.

        The Koidu Mine is the largest operating diamond mine in Sierra Leone and was once at the

heart of the blood diamond trade. Jalloh Decl. at ¶ 4. The mine is operated by Koidu Limited, which

is wholly owned by Respondent BSGR through BSGR’s subsidiary, Octea Limited, and other

intermediate companies. Id. at ¶¶ 4, 16.

        MAPO alleges that in 2007, Koidu Limited wished to begin mining using an explosive

technique that the company’s own Environmental Impact Assessment acknowledged was dangerous

and disruptive to nearby inhabitants. Id. at ¶ 6. Koidu Limited promised to relocate those whose

land would be affected by its operations, but only with the households’ consent. Id. When some

families refused to move, state agents acting for Koidu Limited forcibly removed inhabitants from

their homes or destroyed their property. Id. The company’s resettlement program included some of

the evicted families, but sent them to infertile land far from markets and infrastructure, and left

many more homeless and destitute. Id. at ¶ 6. Many residents continue to live within 500 meters of

the mine perimeter despite Koidu Limited’s recognition that they should be relocated. Id. at ¶ 7. The

frequent explosions from the mine shake their homes, causing structural damage and terrifying and

injuring the residents. Id.

        Community members’ quality of life has diminished due to increased difficulties in securing

water for daily activities, general environmental degradation, loss of adequate accommodation,

dramatic shifts in procuring their livelihoods, increased health concerns, and loss of property.

Community members have lost farmland, allegedly as a result of the mining activities. Id. Rubble
                                                    3
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 6 of 27



from the mine’s immense overburden pile – which looms over Koidu – has engulfed some

residents’ farmlands. Id. Many others report that their land is no longer productive, either because of

water shortages since the blasting began or because the mine leaches toxic substances into their soil.

Id. The company has dumped rocks and waste onto their farmland and caused flooding in previously

fertile land. Id. With their reduced access to productive land and natural resources, some families can

no longer grow enough to feed themselves and have no access to other sources of income. Id. at ¶ 9.

        Plaintiffs also claim that pollution in the air and water from toxic mine waste causes serious

health problems in Koidu and the surrounding communities. Dust, water contamination, and

frequent blasting cause stress, skin rashes, digestive problems, headaches, respiratory infections,

difficulty breathing, and a burning sensation in the residents’ eyes. Id. at ¶ 8.

        According to MAPO, these negative impacts have fallen on communities that enjoy few

economic or social benefits from the mine. Id. at ¶ 10. Some groups have criticized the company for

taking advantage of the government in 2003 – when the country was in ruins from civil war – to

obtain project approval despite inadequate environmental studies and unfair fiscal arrangements.

Despite statutory and contractual obligations to provide financial benefits to affected communities,

the locals have seen very little benefit and the mine operators have rarely paid them their required

share of the revenues. Id. at ¶ 10. The mine’s disregard for human and environmental rights has

sparked mass protest, to which police – with company support – have responded with violence,

resulting in injuries and death.

                B. The lawsuit is currently before the High Court of Sierra Leone.

        Seventy-three Koidu residents from the Gbense and Tankoro Chiefdoms, together with

MAPO, filed a class action lawsuit against Koidu Limited, Octea Limited, and ten of Koidu




                                                     4
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 7 of 27



Limited’s affiliates and directors1 on March 4, 2019, in the High Court in Kenema, Sierra Leone. Id.

at ¶ 11. At the same time, nine additional plaintiffs filed individual actions against the same twelve

defendants. Id. at ¶ 12. MAPO later filed an additional lawsuit in conjunction with 14 other

individuals, alleging similar harms. MAPO’s claims rely on a range of forms of liability, including

breaches of statutory and contractual duties, environmental damages, and common-law nuisance. Id.

at ¶ 14. They seek damages, specific performance, and injunctive relief. Id.

        After several months of litigation, the Sierra Leone courts ordered the actions to be

transferred and consolidated before Sierra Leone’s High Court. Id. at ¶ 12. While the High Court

initially dismissed some of the plaintiffs’ claims due to a technicality, the plaintiffs have re-instated

their claims, which are proceeding towards discovery. Id. at ¶ 13.

        At the beginning of the lawsuit, the plaintiffs filed an asset freezing order. Plaintiffs were

concerned that BSGR would strip assets from Sierra Leone to satisfy its debts abroad, including a

pending judgment in its dispute with Vale, which is described in detail below. Id. at ¶ 16. BSGR has

previously concealed assets from courts by expatriating funds, stripping productive assets from the

country, or assigning assets to third parties to shield their assets from courts and creditors. Id. at ¶¶

19-23; see also Mem. of Law in Supp. of Mot. to Compel Compliance with the Disc. Reqs. 13-20,

Vale S.A., v. BSG Res. Ltd., No. 1:19-cv-03619 (S.D.N.Y. May 14, 2021) (Dkt. 73) (describing

BSGR’s convoluted corporate structure and non-arm’s-length transactions). U.K. courts have

recognized this risk and placed freezing orders on the assets of BSGR’s parent companies Balda

Foundation and Nysco Management Ltd., as well as other affiliated individuals. Letter to Judge Lane

from Jeffrey A. Rosenthal 4, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. May 5, 2020) (Dkt.




1
 The other corporate defendants are Octea Diamond Ltd., Octea Mining Ltd., Octea Services Ltd.,
and Octea Foundation Ltd. As their names suggest, these defendants are subsidiaries or affiliates of
Octea Ltd. The six individual defendants are the corporate defendants’ managing directors.
                                                     5
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 8 of 27



90). Plaintiffs were also concerned that BSGR’s strategic decision to place itself under administration

in Guernsey threatened the Sierra Leone defendants’ assets. Jalloh Decl. at ¶¶ 16-19. Sierra Leone

courts have now imposed and then lifted the asset freeze at least three times. Id. at ¶ 16. The

plaintiffs expect they will likely need to litigate this issue again in the coming months. Id.

                B. Respondents have repeatedly turned to U.S. courts to assist them in
                   resolving their dispute over their mining interests in Guinea.

        BSGR and Cleary’s client, Vale S.A., have been embroiled in a dispute over the Simandou

Iron Ore concession in Guinea for much of the last decade. Mem. of Law in Supp. of Pet. for

Recognition and Enforcement of a Foreign Arbitration Award 2-5, Vale S.A. v. BSG Res. Ltd., 1:19-

cv-03619 (S.D.N.Y. April 24, 2019) (Dkt. 5). Vale accuses BSGR of fraudulently inducing it to invest

in the Simandou venture and illegally obtaining the mining rights through a complex bribery scheme.

Id. at 1. Courts in Switzerland and the United States have since convicted Beny Steinmetz, the

diamond tycoon behind BSGR, and other BSGR employees of bribery and corruption.2

        In 2014, Vale filed a claim against BSGR in the London Court of International Arbitration.

Both Vale and BSGR have used Section 1782 to seek assistance from U.S. courts in conducting

discovery for the merits and enforcement of the London arbitration.3

        In 2017, BSGR and two of its subsidiaries filed a complaint in this District seeking $10

billion in damages from George Soros and Open Society Foundation, alleging that Soros was



2
  See, e.g., Press Release, Tribunal Pénal, République et Canton de Genève, Procédure pénale
P/12914/13 dirigée contre Benjamin STEINMETZ et deux autres prévenus (Jan. 22, 2021),
https://justice.ge.ch/en/node/2243; Award ¶ 292, Vale S.A. v. BSG Res. Ltd., LCIA Case No.
142683 (London Ct. of Int’l Arb. 2019) (“Arbitration Award”),
https://jusmundi.com/en/document/decision/en-vale-s-a-v-bsg-resources-limited-award-thursday-
4th-april-2019.
3
  See, e.g., Mem. of Law in Supp. of Pet. for an Order Pursuant to 28 U.S.C. § 1782 Compelling Disc.
in Aid of a Foreign Judicial Proceeding, In Re Application of BSG Res. Ltd., No. 1:16-mc-02552
(D.D.C. Dec. 21, 2016) (Dkt. 7-1); Mem. of Law in Supp. of Ex Parte Appl. for an Order Pursuant
to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings, In re Application of Vale
S.A., No. 1:20-mc-00199 (S.D.N.Y. Apr. 24, 2020) (Dkt. 2).
                                                     6
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 9 of 27



responsible for the revocation of BSGR’s Guinean mining license. Compl., BSG Res. (Guinea) Ltd. v.

Soros, No. 17-cv-02726 (S.D.N.Y. Apr. 14, 2017) (Dkt. 1). BSGR claims that its interest in the Soros

litigation is its most valuable asset in the world. Decl. of Malcolm Cohen ¶ 51, In re BSG Res. Ltd.,

No. 19-11845 (Bankr. S.D.N.Y. Jun. 21, 2019) (Dkt. 24). Soros’ motion to dismiss the claims is

pending. Order, BSG Res. (Guinea) Ltd. v. Soros, No. 17-cv-02726 (S.D.N.Y. Jan. 25, 2021) (Dkt. 193)

(reserving decision on motion until discovery is completed).

        BSGR put itself under bankruptcy administration in Guernsey in February of 2018. See

Statement Identifying Foreign Proceedings Pursuant to 11 U.S.C. § 1515(c) ¶¶ 32-34, In re BSG Res.

Ltd., No. 19-11845 (Bankr. S.D.N.Y. Jun. 3, 2019) (Dkt. 3). According to Vale, BSGR’s bankruptcy

aimed to undermine Vale’s ability to enforce any potential arbitral award. Vale S.A.’s Initial Obj. to

the Joint Administrators’ Verified Pet. for Recognition of Foreign Proceedings under Chapter 15 of

the U.S. Bankruptcy Code ¶¶ 6, 15, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Jul. 10, 2019)

(Dkt. 29) (“Bankr. Obj.”).

        In April of 2019, the London Court of International Arbitration awarded Vale $2 billion.

Arbitration Award ¶ 1005. Vale filed a petition to recognize and enforce its award against BSGR in

this District, which the court granted. Judgment, Vale S.A. v. BSG Res. Ltd., 1:19-cv-03619 (S.D.N.Y.

Mar. 5, 2020) (Dkt. 51).

        Shortly after its loss in the London court, BSGR filed a petition for recognition of the

Guernsey bankruptcy in this District. Pet. for Recognition of a Foreign Proceeding, In re BSG Res.

Ltd., No. 19-11845 (Bankr. S.D.N.Y. Jun. 3, 2019) (Dkt. 1). The petition aimed to ensure that the

Guernsey bankruptcy administrators maintained control over the Soros litigation and that U.S.

courts respected the administrators’ distribution of BSGR’s assets rather than granting Vale the

potential Soros judgment in satisfaction of their award. See Letter to All Known and Contingent

Creditors from William Callewaert 4, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Mar. 5,


                                                   7
        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 10 of 27



2020) (Dkt. 98-1).

        Vale intervened to challenge BSGR’s New York petition, arguing that the bankruptcy in

Guernsey was illegitimate. See Bankr. Obj. at ¶ 1. Vale alleged that “questionable financial and legal

dealings have been the hallmark of the Guernsey [bankruptcy] Administration,” which, along with

the related New York proceedings, aimed to “defraud a creditor” in “bad faith.” Id. at ¶¶ 5, 15.

Cleary acts as Vale’s counsel in the New York bankruptcy and arbitration enforcement litigation.

        On September 8, 2020, the court in Guernsey discharged the bankruptcy administrators and

appointed three A&M employees as new administrators. See Letter to Judge Lane from Steven J.

Reisman, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Sept. 14, 2020) (Dkt. 122). The A&M

administrators have also taken over their predecessors’ role in the New York bankruptcy. The

Guernsey and New York bankruptcy proceedings are ongoing.

                C. BSGR and related entities have consistently evaded their discovery
                   obligations throughout their disputes with Vale and Soros.

        Bad faith has been the hallmark of BSGR and its associates’ behavior in past discovery

processes, where they have ignored, delayed, obfuscated, and where that failed, made incomplete

productions. Together, BSGR’s past practices paint a grim picture for any litigant who seeks even

the most basic discovery from the group or its affiliates.

        BSGR does not simply drag its feet in discovery. The London Court of International

Arbitration determined that after BSGR failed to comply with numerous document production

orders, it went so far as to reshuffle the ownership of several subsidiaries and shift them from one

jurisdiction to another to evade discovery orders. Arbitration Award at ¶¶ 45-48, 50-52, 54-55, 62-

64, 70, 131, 426, 683-87; Bankr. Obj. at ¶ 3.

        This bad-faith behavior extends to the United States, where, as the plaintiff, BSGR has an

incentive to comply with discovery orders in order to maintain its suit against George Soros and

protect any potential judgment from Vale. BSGR and its affiliates have disregarded discovery
                                                   8
        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 11 of 27



requests and orders in the Soros, arbitration enforcement, bankruptcy, and Section 1782 discovery

proceedings in this District.4 BSGR’s evasion and maneuvering have burdened the parties and the

courts with countless hours of unnecessary motions and hearings.

        Indeed, BSGR’s own bankruptcy administrators have raised concerns about BSGR’s

compliance with discovery orders, even in its home jurisdiction of Guernsey, where the power to

compel it would be strongest. Nysco, one of BSGR’s parent companies, also failed to fund the joint

administrators, preventing them from effectively producing discovery on their own.5 The

administrators were unable to force BSGR directors, including Steinmetz himself, to produce

documents or attend depositions, even though the administrators were employed by Nysco and

were overseeing BSGR’s bankruptcy process.6 The administrators also could not prevent Steinmetz

from negotiating with Guinea on behalf of BSGR, or investigate or analyze Stenimetz’s settlement




4
  See, e.g., Tr. at 21:14-21, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Oct. 11, 2019) (Dkt.
64) (Bankruptcy Judge Lane noting that the administrators have taken meritless positions to delay
discovery); Letter to Judge Wang from Jeffrey A. Rosenthal 2-3, 4, In re Application of Vale S.A., 1:20-
mc-00199-JGK-OTW (S.D.N.Y. May 26, 2021) (Dkt. 88) (noting that after Judge Wang ordered
Steinmetz’s “investment vehicle” Perfectus to produce documents to Vale pursuant to Section 1782,
Perfectus made incomplete production, then production ceased entirely, after counsel was
“specifically selected to obstruct discovery”); Mem. of Law in Supp. of Mot. to Compel Compliance
with the Disc. Reqs. 1, 6, Vale S.A., v. BSG Res. Ltd., 1:19-cv-03619 (S.D.N.Y. May 14, 2021) (Dkt.
73) (noting that Stenimetz ignored discovery requests for over one year); Order, BSG Res. (Guinea)
Ltd. v. Soros, No. 17-cv-02726 (S.D.N.Y. June 4, 2021) (Dkt. 253) (granting motion to compel
Cramer and Steinmetz depositions).
5
  Letter to Judge Lane from Frederick Hyman 2, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y.
Aug. 5, 2020) (Dkt. 109); Letter to Judge Lane from Frederick Hyman 1-2, In re BSG Res. Ltd., No.
19-11845 (Bankr. S.D.N.Y. Sept. 3, 2020) (Dkt. 120).
6
  Letter to Judge Lane from Frederick Hyman 5-7, In re BSG Res. Ltd., No. 19-11845 (Bankr.
S.D.N.Y. Dec. 3, 2019) (Dkt. 78) (describing administrators’ efforts to obtain documents from
BSGR employees and related entities); Letter to Judge Lane from Frederick Hyman 2-3, In re BSG
Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Sept. 3, 2020) (Dkt. 120) (describing BSGR director’s
unwillingness to be deposed); Tr. at 15:5-7, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Oct.
11, 2019) (Dkt. 64) (suggesting administrators cannot force Steinmetz to produce documents).


                                                   9
        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 12 of 27



agreement with Guinea to decide whether to approve it, because they were being starved of funds.7

If courts in the U.S., U.K., and even BSGR’s own administrators could not force BSGR to produce

discovery, the prospects for the Sierra Leone plaintiffs seeking discovery in Sierra Leone, where they

have little leverage over BSGR, are grim. That makes this discovery request all the more crucial.

    IV. NATURE OF INFORMATION AND DOCUMENTS SOUGHT

       Applicant seeks information regarding BSGR’s corporate structure and finances, and the

operations of the Koidu Mine, as listed in the Request for Production of Documents, attached as

Exhibit B to this application. Applicant also requests that the Court order that Respondents

cooperate as necessary – depending on the nature of the documents produced – in verifying the

authenticity of the documents to facilitate their submission as evidence in the Sierra Leonean case.

See, e.g., Amgen Inc. v. Hill, No. 2:14-mc-00908-DN-EJF, 2015 U.S. Dist. LEXIS 38832, at *1-2 (D.

Utah Feb. 24, 2015) (ordering documents produced under Section 1782 to be “accompanied by a

signed certification verifying the authenticity of the documents”).

       Applicant requests a carefully delimited set of identifiable documents, which have already

been produced in the bankruptcy and which – according to documents filed by Cleary on behalf of

its client Vale in the New York proceedings – are not and should not be subject to any

confidentiality agreement. See Opp’n to the Mot. of the Joint Administrators for an Order (I)

Affirming Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation

and Req. for Sanctions 13, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. May 26, 2020) (Dkt.

97). Respondents Cleary and A&M’s engagement in the Guernsey and New York bankruptcies gives




7
 Decl. of William Callewaert ¶ 18, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Sept. 18,
2019) (Dkt. 54-1) (noting that “Steinmetz negotiated with the Republic of Guinea” and that the
administrators learned of “Steinmetz’ negotiation and purported attempt to enter a settlement on the
Debtor’s behalf” after the fact); Tr. at 10:20-11:2; 26:18-27:14; 40:19-41:15, In re BSG Res. Ltd., No.
19-11845 (Bankr. S.D.N.Y. Oct. 11, 2019) (Dkt. 64).
                                                  10
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 13 of 27



them possession of these documents, and this information will certainly assist the Sierra Leonean

court in resolving the pending case.

        Respondents are likely to have access to this information. While BSGR and its directors have

sought to evade their discovery obligations, they have nonetheless produced some discovery in the

New York bankruptcy. As parties to the ongoing bankruptcy, Vale (and its attorneys at Cleary),

BSGR, and the A&M administrators will have possession of this discovery. A&M also independently

has access to this information through its role as bankruptcy administrator. Likewise, BSGR has

access to this information through the operation of its business.

        The disputes in the bankruptcy center around two issues: whether BSGR’s “center of main

interest” is in Guernsey and whether BSGR’s “bad faith in the conduct of its business and in

pursuing recognition warrants the denial of [bankruptcy] relief.” Bankr. Obj. at ¶¶ 1, 9. The “center

of main interest” analysis considers the location of BSGR’s property and liquid assets and BSGR’s

corporate structure, including the location “from where the debtor’s activities are directed and

controlled” and “the location of employees and managers.” Id. at ¶¶ 7-11 (internal quotation marks

omitted). The bad faith exception requires evidence of “(a) the redistribution of assets in the face of

an imminent adverse ruling; (b) attempts at controlling a foreign representative or other independent

fiduciary; (c) behavior resulting in the deprivation of the resources needed for a foreign

representative to fulfill his/her duties; and/or (d) the orchestration of a chapter 15 case to deprive . .

. [a] creditor of much or all of the fruits of its judgments.” Id. at ¶ 14 (internal quotations omitted).

BSGR has produced discovery in the bankruptcy on both issues.

        Both of these categories of information are directly relevant to the Sierra Leone cases.

Information about BSGR’s corporate structure, assets, and deceptive business practices will establish

that the Sierra Leone defendants are responsible for the operations of the Koidu Mine and help

prove the merits of the asset freezing order.


                                                    11
          Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 14 of 27



          To succeed in the Sierra Leone lawsuit, Applicant must prove that the Sierra Leone

defendants are responsible for social and environmental wrongdoing and contractual breaches at the

Koidu Mine. Jalloh Decl. ¶¶ 17, 25-27. Applicant needs to establish that the parent companies

control Koidu Limited, which in turn manages the Koidu Mine. The identities of the true owners

and managers of Koidu Limited are not evident, given BSGR’s track record of using its multi-

jurisdictional structure to hide legally significant information. Indeed, Octea Limited has claimed in

the Sierra Leone litigation that some of its co-defendants no longer exist or have never existed. Id. at

¶ 21. Moreover, Octea Limited has previously used the complexity of its corporate group to cast

doubt on the ownership of its assets and obligations in Sierra Leone in other cases.8

          BSGR has produced information about the ownership of its assets and all claims thereto to

prove that their “center of main interest” is in Guernsey. This discovery likely includes information

about the ownership and management of the Koidu Mine, one of BSGR’s most valuable assets,

including evidence about how decisions were made regarding the Koidu Mine’s operation. It likely

also includes analysis of any risk to that income stream, including the costs and benefits of

environmental or relocation decisions. From this information, Applicant will be able to resolve the

identities of the responsible parties, and may also glean information relevant to the merits of its

claims.

          Applicant also expects to re-litigate the asset freezing order, which requires them to prove

that the Sierra Leone defendants would intentionally shift assets out of Sierra Leone to avoid any

future judgment. Jalloh Decl. ¶ 16. The evidence of BSGR’s asset transfers and other questionable

dealings that Vale requested to prove bad faith is likely to include transactions involving the Sierra




8
 See Hassan Morlai, Are Judges in Sierra Leone and England punching above their weight? POLITICO SL
(Nov. 15, 2016), available at https://www.politicosl.com/articles/are-judges-sierra-leone-and-
england-punching-above-their-weight.
                                                    12
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 15 of 27



Leone subsidiaries, given that the Koidu mine is one of the corporate groups’ few productive assets.

The legal proceedings in New York and Guernsey have established that BSGR is operated

strategically for the benefit of Beny Steinmetz and that the operating components such as Koidu

Limited and its co-defendants in the Sierra Leone lawsuits are manipulated to enable Steinmetz to

maximize profit, evade creditors and hide information from tribunals. Applicant expects that the

discovery sought in this application will shed light on the extent to which Koidu Limited, Octea

Limited, and other affiliated companies are operated as a single entity as part of this overall scheme,

and whether they have engaged in asset shifting transactions that might justify an asset freezing

order.

    V. SECTION 1782 ENTITLES APPLICANT TO TAKE DISCOVERY FROM
       RESPONDENTS

         Section 1782 permits district courts to order discovery in the United States in response to

requests for assistance from foreign litigants. The statute has been given “increasingly broad

applicability” over the years. Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir.

2012) (internal quotation marks omitted). In order to obtain discovery under Section 1782, an

applicant must first meet three statutory requirements. Once these statutory requirements are met,

the court may consider several discretionary factors. Mees v. Buiter, 793 F.3d 291, 297-98 (2d Cir.

2015). Here, MAPO satisfies the statutory requirements, and the discretionary factors weigh in favor

of granting discovery. The discovery MAPO requests is the type that Congress contemplated when

passing 28 U.S.C. § 1782. This application therefore should be granted.

             A. Applicant satisfies Section 1782’s three statutory requirements.

         A district court possesses jurisdiction to grant a Section 1782 application where:

         “(1) the person from whom discovery is sought resides (or is found) in the district of
         the district court to which the application is made, (2) the discovery is for use in a
         foreign proceeding before a foreign [or international] tribunal, and (3) the application
         is made by a foreign or international tribunal or any interested person.”


                                                   13
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 16 of 27



Mees, 793 F.3d at 297 (quoting Brandi-Dohrn, 673 F.3d at 80) (alteration added by Mees). Applicant

satisfies all three requirements: Respondents reside or are found in the Southern District of New

York, the documents are for use in an ongoing proceeding in Sierra Leone, and as a party to the

foreign proceedings, Applicant is the paradigmatic interested person.

                       1. Respondents reside or are found in the Southern District of New
                          York because this Court could exercise general or specific
                          jurisdiction over them.

        The Second Circuit has determined that “the statutory scope of ‘found’ extends to the limits

of personal jurisdiction consistent with due process.” In re del Valle Ruiz, 939 F.3d 520, 527 (2d Cir.

2019). Accordingly, each respondent “resides or is found” where a court could exercise general or

specific personal jurisdiction over it. Id. at 527-28.

        Respondent Cleary is a limited liability partnership (LLP) that maintains its principal place of

business at One Liberty Plaza, New York City.9 Respondent A&M is a limited liability corporation

(LLC) that maintains its principal places of business at 600 Madison Avenue, New York City.10 Both

Cleary and A&M reside in New York, where they maintain their principal places of business, so this

court could exercise personal jurisdiction over them. See Daimler AG v. Bauman, 571 U.S. 117, 137

(2014) (holding corporations reside where they are incorporated or have their principal place of

business); Hartford Fire Ins. Co. v. Maersk Line, No. 18-cv-121(PKC), 2019 U.S. Dist. LEXIS 159765,

at *15-16 (S.D.N.Y. Sep. 17, 2019) (applying Daimler’s test to a LLC); Finn v. Great Plains Lending,

LLC, No. CV 15-4658, 2016 WL 705242, at *3 n.3 (E.D. Pa. Feb. 23, 2016) (same); In re Packaged

Seafood Prods. Antitrust Litig., 338 F. Supp. 3d 1118, 1139 n.14 (S.D. Cal. 2018) (adopting “Daimler’s




9
  Cleary Gottlieb Steen & Hamilton, New York Department of State, Corporation & Business Entity
Database Search, https://appext20.dos.ny.gov/corp_public/corpsearch.entity_search_entry (search
for “Cleary Gottlieb Steen & Hamilton”).
10
   See About A&M, https://www.alvarezandmarsal.com/about-am (last visited Jun. 16, 2021)
(identifying New York as A&M’s “Global HQ”).
                                                     14
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 17 of 27



two-part paradigmatic location approach for general jurisdiction” for a LLP); Magna Powertrain De

Mex. S.A. De C.V. v. Momentive Performance Materials USA LLC, 192 F. Supp. 3d 824, 828 (E.D. Mich.

2016) (explaining “personal jurisdiction rules governing corporations generally have been applied to

limited liability companies as well”); Mitchell v. Fairfield Nursing & Rehab. Ctr., LLC, No. 2:15-cv-

00188-MHH, 2016 WL 1365586, at *6 (N.D. Ala. Apr. 6, 2016) (collecting cases).

        Respondent BSGR is a foreign corporation. It is incorporated and has its principal place of

business in Guernsey. BSGR is “found in” New York because the Court may exercise specific

personal jurisdiction over it for the purposes of this discovery request.

        “[W]hether a forum State may assert specific jurisdiction over a nonresident defendant

focuses on the relationship among the defendant, the forum, and the litigation.” Walden v. Fiore, 571

U.S. 277, 283-84 (2014) (internal quotation marks omitted). In a Section 1782 discovery request,

courts must (1) “decide if the individual or entity has ‘purposefully directed his activities at the

forum and the litigation arises out of or relates to those activities;’’’ and (2) “‘then decide whether

exercising jurisdiction for the purposes of the order would comport with fair play and substantial

justice.’” In re del Valle Ruiz, 939 F.3d at 528-29 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

472 (1985) and Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 137 (2d Cir. 2014)).

        Where a Section 1782 request seeks documents for use in a foreign lawsuit, “the nonparty’s

contacts with the forum [must] go to the actual discovery sought rather than the underlying cause of

action.” Id. at 530. If the “discovery material sought proximately resulted from the respondent’s

forum contacts, that would be sufficient to establish specific jurisdiction for ordering discovery.” Id.

But where “contacts are broader and more significant, a petitioner need demonstrate only that the

evidence sought would not be available but for the respondent’s forum contacts.” Id. And as the

Supreme Court recently clarified in Ford Motor Co. v. Montana Eighth Judicial Dist. Ct., 141 S. Ct. 1017,

1026-27 (2021), courts also have specific personal jurisdiction where the action is related to the


                                                    15
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 18 of 27



defendant’s contact with the forum, even if the action did not arise from the contacts. Applied to the

Section 1782 context, this court would have specific jurisdiction to order discovery if the discovery

is related to BSGR’s forum contacts, even if it did not directly arise from those contacts.

        This discovery request “arises out of,” or at least relates to, BSGR’s New York activities.

The documents are only present in New York because BSGR chose New York as the forum for its

bankruptcy petition. And some of the documents exist solely because BSGR and the bankruptcy

administrators created them as reports to the bankruptcy court or because the parties to the

bankruptcy requested depositions.

        There is no question that BSGR has purposefully directed its acts at this forum, intending to

avail itself of the laws of New York. BSGR’s ten billion dollar interest in the Soros litigation is

located in New York because BSGR elected to file its claims in New York, not in Guinea, where the

alleged incidents took place. BSGR chose to further make use of the U.S. court system to enforce its

foreign bankruptcy judgment to protect this asset, and to seek discovery for a foreign arbitration.

BSGR’s other contacts with New York are extensive, including maintaining bank accounts in New

York and routinely using U.S. wires. Mem. of Law in Supp. of Pet. for Recognition and

Enforcement of a Foreign Arbitration Award 18-19, Vale S.A. v. BSG Res. Ltd., 1:19-cv-03619

(S.D.N.Y. April 24, 2019) (Dkt. 5). Indeed, Vale’s enforcement of the foreign arbitration award was

properly brought in this district in part because of BSGR’s contact with New York. Id. at 18-20.

        The “nature and extent of the defendant’s relationship to the forum State” makes the

maintenance of this suit fair and reasonable. Ford Motor Co., 141 S. Ct. at 1024 (quoting Bristol-Myers

Squibb Co. v. Super. Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773, 1779 (2017)). BSGR’s repeated use

of New York courts is not “random, isolated, or fortuitous.” Keeton v. Hustler Magazine, Inc., 465 U. S.

770, 774 (1984). After repeatedly using the American court system to extract benefits when it sees

fit, including asking U.S. courts to assist it in conducting discovery for the London arbitration, it is


                                                    16
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 19 of 27



only just that BSGR is subject to the same discovery obligations. See In re Qualcomm Inc., 162 F. Supp.

3d 1029, 1037-38 (N.D. Cal. 2016) (noting that respondent’s “deliberate choice of this forum for its

litigation” helped establish that respondent was “found in” the district). Indeed, Applicant only

seeks documents that BSGR already produced in the New York bankruptcy case that it initiated.

Similarly, making use of the New York banking system is a purposeful availment of the benefits of

U.S. laws, which ought to subject a party to jurisdiction. See, e.g., Peterson v. Islamic Republic of Iran, No.

10 Civ. 4518 (KBF), 2013 WL 1155576, at *14 (S.D.N.Y. Mar. 13, 2013) (holding that “repeated use

of a correspondent account in New York . . . show[s] purposeful availment of New York’s

dependable and transparent banking system, the dollar as a stable and fungible currency, and the

predictable jurisdictional and commercial law of the United States”) (internal citations omitted).

        Beyond being purposeful, BSGR’s contacts with New York are broad and significant. This is

not a case of an entity that is spread across continents, with New York connections constituting only

a small portion of its assets. BSGR’s administrators claim that its ten billion dollar interest in the

Soros litigation is its “most valuable asset anywhere in the world.” Decl. of Malcolm Cohen ¶ 51, In

re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. June 21, 2019) (Dkt. 24). BSGR’s contacts with

New York are so pervasive, and of such a legal nature that BSGR cannot plausibly argue that it

could not “anticipate being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1980). Accordingly, this Court can exercise specific personal jurisdiction over BSGR for

the purposes of the discovery request, so BSGR is found in New York.

                       2. Applicant is a paradigmatic “interested person” and seeks discovery
                          for use in proceedings before a foreign tribunal.

        As one of the plaintiffs in the Sierra Leone proceedings, MAPO is clearly an “interested

person” within the meaning of Section 1782. See Intel Corp. v. Advanced Micro Devices, 542 U.S. 241,

256 (2004) (“No doubt litigants are included among, and may be the most common example of, the

‘interested person[s]’ who may invoke § 1782 . . . .”); accord In re Application of 000 Promneftstroy, 134 F.
                                                      17
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 20 of 27



Supp. 3d 789, 791 (S.D.N.Y. 2015).

        Applicant seeks discovery for use in its lawsuit currently pending before a Sierra Leone

court. The discovery contemplated by this request is “for use” in the ongoing Sierra Leonean

proceedings because it would provide information that Applicant could submit to the Sierra

Leonean court and that is beneficial to the resolution of the issues in dispute. See In re Accent Delight

Int’l Ltd., 869 F.3d 121, 131 (2d Cir. 2017). In assessing whether discovery is “for use” in a foreign

proceeding, a court may not consider whether the information sought would be discoverable or

admissible in the foreign proceeding. Brandi-Dohrn, 673 F.3d at 82 (“Accordingly, as a district court

should not consider the discoverability of the evidence in the foreign proceeding, it should not

consider the admissibility of evidence in the foreign proceeding in ruling on a section 1782

application.”). Instead, it considers “the practical ability of an applicant to place a beneficial

document—or the information it contains—before a foreign tribunal.” In re Accent Delight Int’l Ltd.,

869 F.3d at 131. As a litigant in the Sierra Leone cases, Applicant has the ability to place this

evidence before the Sierra Leonean court. Jalloh Decl. ¶ 28-33. Indeed, it already has submitted

evidence from the public bankruptcy docket in the proceedings in Sierra Leone. Id. at ¶ 34.

Applicant thus satisfies the three statutory requirements.

            B. The discretionary factors favor granting discovery.

        Once the statutory requirements are met, “a district court may grant discovery under § 1782

in its discretion.” Mees, 793 F.3d at 297. This discretion “must be exercised in light of the twin aims

of the statute: providing efficient means of assistance to participants in international litigation in our

federal courts and encouraging foreign countries by example to provide similar means of assistance

to our courts.” Id. at 297-98 (internal quotation marks omitted). Four factors may guide a district

court’s exercise of discretion to grant discovery under Section 1782 (the “Intel factors”):

        (1) whether “the person from whom discovery is sought is a participant in the foreign
        proceeding,” in which case “the need for § 1782(a) aid generally is not as apparent”;
                                                    18
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 21 of 27



        (2) “the nature of the foreign tribunal, the character of the proceedings underway
        abroad, and the receptivity of the foreign government or the court or agency abroad
        to U.S. federal-court judicial assistance”; (3) “whether the § 1782(a) request conceals
        an attempt to circumvent foreign proof-gathering restrictions or other policies of a
        foreign country or the United States”; and (4) whether the request is “unduly intrusive
        or burdensome.”

Id. at 298 (quoting Intel, 542 U.S. at 264-65).

        In this case, all four Intel factors weigh in favor of granting Section 1782 discovery.

Nonetheless, a failure to meet any of them does not preclude discovery. See, e.g., Intel, 542 U.S. at

246, 264, 266 (remanding for further analysis even though respondent was a party to the underlying

case); accord Gorsoan Ltd. v. Bullock, 652 Fed. App’x 7, 9 (2d Cir. 2016) (noting that “participation in

the foreign proceedings does not automatically foreclose § 1782 aid”).

                    1. Respondents are not parties to the proceedings in Sierra Leone and are
                    not subject to the jurisdiction of Sierra Leone courts.

        The need for discovery is more apparent where the person from whom discovery is sought

is not a participant in the matter abroad. See Intel, 542 U.S. at 264. Respondents are not parties to the

proceedings in Sierra Leone, and are located in the United States and Guernsey. The Sierra Leone

court could not, as a matter of law, require Respondents to produce these documents, because they

are outside of the court’s jurisdiction; accordingly, this factor favors discovery.

        The defendants in the foreign proceeding – Koidu Limited, Octea Limited, and their

affiliates and directors – do not have access to much of the requested discovery. The deposition

transcripts and some other reports were created specifically for the bankruptcy, and would only be

in the possession of the parties to the bankruptcy. The Sierra Leone defendants would not hold

documents that BSGR possesses by virtue of its position as their parent company. For instance,

BSGR may have provided its letter of guaranty to Octea’s creditors without copying Octea, and if

Octea defaulted on the loan correspondence may have gone straight to BSGR. Likewise, BSGR, not

its subsidiaries, would hold BSGR’s analysis of their business operations, assets, loans, or


                                                    19
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 22 of 27



environmental or resettlement issues and BSGR board meeting minutes, even if the board discussed

the subsidiaries.

        While BSGR’s subsidiaries are parties to the foreign proceedings, parent companies are

considered separate legal entities from their subsidiaries and affiliates in Section 1782 proceedings.

See In re del Valle Ruiz, 939 F.3d at 523 (evaluating Section 1782 request for discovery from foreign

parent company separately from its U.S. affiliate); accord In re Top Matrix Holdings Ltd. for an Order to

Take Discovery for Use in a Foreign Proceeding Pursuant to 28 U.S.C. § 1782, No. 18 Misc. 465 (ER), 2019

U.S. Dist. LEXIS 210264, at *15-16 (S.D.N.Y. Dec. 2, 2019) (holding that “the court is not

prohibited from compelling discovery of information in possession of both a parent company and

its subsidiary”). As a subsidiary, Koidu Limited cannot force BSGR to produce documents.

        Even if the Sierra Leone court or the Sierra Leone defendants could theoretically request the

discovery from BSGR, there is no requirement to exhaust one’s remedies in the foreign court before

submitting a request under Section 1782; “a ‘quasi-exhaustion requirement,’” the Second Circuit has

held, “finds no support in the plain language of the statute and runs counter to its express

purposes.” In re Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997); In re Malev Hungarian Airlines, 964

F.2d 97, 100 (2d Cir. 1992). The Court should still grant discovery even if the documents were

available in Sierra Leone, because it is unlikely that any party would actually produce the discovery in

Sierra Leone, given BSGR’s past practices of evading or delaying their discovery obligations at every

turn. See infra Section III.D. Applicant has its greatest, and possibly only, chance of receiving the

documents here, where BSGR has already produced them to protect its stake in the Soros litigation.

                    2. The nature of the foreign tribunal, the character of the proceedings
                    abroad, and the receptivity of the Sierra Leonean court to U.S. federal court
                    assistance favors granting this application.

        There is a strong presumption that the foreign tribunal will be receptive to evidence

obtained in the United States, with the Second Circuit holding that “[a]bsent specific directions to


                                                    20
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 23 of 27



the contrary from a foreign forum, the statute’s underlying policy should generally prompt district

courts to provide some form of discovery assistance.” Euromepa, S.A. v. R. Esmerian, Inc., 51 F.3d

1095, 1102 (2d Cir. 1995). In order to deny discovery because of a lack of receptiveness, a court

must find “authoritative proof that [the] foreign tribunal would reject evidence obtained with the aid

of section 1782.” Id. at 1100.

        Here, Applicant is the plaintiff in a civil action for damages and has fully and accurately

disclosed the nature of the proceedings. Jalloh Decl. ¶¶ 11-16. The Sierra Leone action will enter an

evidentiary phase in the coming months, during which the parties will submit evidence, and

Applicant may offer discovery from Respondents as evidence in support of its claims. Id. at ¶¶ 13,

28-32. Information that is in the hands of Respondents is directly relevant to the Sierra Leonean

case and will be important for resolving the dispute around responsibility for operation of the Koidu

Mine. The Sierra Leonean court has the authority to accept evidence produced through Section 1782

discovery. Indeed, the court in Sierra Leone has already shown its receptivity to precisely the

categories of information Applicant seeks, accepting evidence that was publicly available from the

electronic docket for the New York bankruptcy in support of a previous freezing order. Id. at ¶¶ 33-

34. This factor favors granting discovery.

                    3. This application does not conceal an attempt to circumvent foreign
                    proof-gathering restrictions.

        This application is not an attempt to “circumvent foreign proof-gathering restrictions” or

other policies of Sierra Leone or the United States; it is a good faith effort to access probative and

highly relevant evidence for use in the Sierra Leonean proceedings. “‘[P]roof-gathering restrictions’

are best understood as rules akin to privileges that prohibit the acquisition or use of certain materials,

rather than as rules that fail to facilitate investigation of claims by empowering parties to require their

adversarial and non-party witnesses to provide information.” Mees, 793 F.3d at 303 n.20 (quoting

Intel, 542 U.S. at 265) (alteration added by Mees). Judges in this District have held that for a
                                                     21
        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 24 of 27



respondent to demonstrate circumvention, an applicant must have acted in bad faith. In re

Hansainvest Hanseatische Inv.-GmbH, 364 F. Supp. 3d 243, 251 (S.D.N.Y. 2018); see also In re Auto-

Guadeloupe Investissement S.A., No. 12 MC 221 (RPP), 2012 U.S. Dist. LEXIS 147379, at *23

(S.D.N.Y. Oct. 10, 2012) (finding that an applicant “may have acted in bad faith” by

mischaracterizing foreign case).

        The Supreme Court expressly rejected the proposition that Section 1782 requires that the

evidence be discoverable in the foreign proceeding itself, and the Second Circuit has added that the

specific documents or testimony discovered need not be admissible abroad. Brandi-Dohrn, 673 F.3d

at 82; see Intel, 542 U.S. at 261 (“A foreign nation may limit discovery within its domain for reasons

peculiar to its own legal practices, culture, or traditions—reasons that do not necessarily signal

objection to aid from United States federal courts.”). Rather, this factor looks primarily to whether

the discovery sought seriously offends the public policy of the forum state or the United States. In re

Okean B.V., 60 F. Supp. 3d 419, 428-30 (S.D.N.Y. 2014) (rejecting discovery of documents because

“it would offend core tenets of our legal system (and those of Russia and Ukraine)”); see also In re

Microsoft Corp., 428 F. Supp. 2d 188, 195-96 (S.D.N.Y. 2006).

        The Sierra Leonean court would readily accept the requested information if Applicant acquires

it through the Section 1782 mechanism. Jalloh Decl. ¶¶ 33-34. There are no rules prohibiting the court

in Sierra Leone from granting discovery over these documents – the foreign tribunal simply lacks

jurisdiction to compel the Respondents to provide the evidence. Id. at ¶¶ 28-32. Applicant is not

seeking to use Section 1782 for abusive purposes. The third Intel prong thus favors discovery.

                    4. The discovery sought is narrowly tailored to the needs of the foreign
                    litigation and is neither burdensome nor intrusive.

        The final Intel factor looks to whether the requests are “unduly intrusive or burdensome.”

542 U.S. at 265. Like all federal discovery, the proper scope of discovery under Section 1782 is

governed by Federal Rule of Civil Procedure 26(b). Mees, 793 F.3d at 302; accord In re Hansainvest, 364
                                                   22
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 25 of 27



F. Supp. 3d at 251. Accordingly, district courts retain “broad authority” to impose reasonable limits

and conditions on discovery orders issued under Section 1782. See In re Malev, 964 F.2d at 102. There

is no reason for the Court to deny these reasonable and narrowly tailored discovery requests.

        Applicant’s discovery requests are relevant to central issues in the Sierra Leone proceedings,

and their burden is proportional to the needs and import of a case alleging serious abuses. They are

narrowly tailored, which reduces the burden of discovery. They are limited in time and scope to

documents produced in the New York bankruptcy proceedings. Those documents have already

been organized, assessed for relevance, filtered for privilege, and produced, so producing them again

will minimally burden Respondents. See In re Gorsoan Ltd., No. 17-cv-5912 (RJS), 2021 U.S. Dist.

LEXIS 13402, at *18-19 (S.D.N.Y. Jan. 25, 2021) (distinguishing between files the respondent had

previously produced in the U.S. and documents located abroad in foreign languages).

        There is no reason to believe that these documents, produced in litigation in this District, are

no longer present here. In any event, the original location of the documents is irrelevant – the

documents were originally produced in the United States, and in the digital age, the location of

document is no longer a particularly relevant inquiry where electronically stored information may be

accessible anywhere in the world. See In re Veiga, 746 F. Supp. 2d 8, 26 (D.D.C. 2010)

(“[Respondent] shall be required to produce only responsive documents located within the United

States, a category that includes electronically stored information accessible from within this District.”

(emphasis added)); In re Bloomfield Inv. Res. Corp., 2016 U.S. Dist. LEXIS 25821, at *7 (S.D.N.Y. Feb.

25, 2016) (stating that Respondents had “not offered evidence showing that the [relevant]

documents named in the subpoena are actually located in Russia, rather than in the United States or

in electronic files readily accessed by Respondents”) (emphasis added).

        Even if Respondents hold some of the responsive documents abroad, Section 1782 does not

explicitly restrict extraterritorial discovery. In Intel, the Supreme Court cautioned against introducing


                                                        23
         Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 26 of 27



judicially created limitations on discovery that do not appear in the text of the statute, such as the

foreign-discoverability requirement that it rejected: “If Congress had intended to impose such a

sweeping restriction on the district court’s discretion, at a time when it was enacting liberalizing

amendments to the statute, it would have included statutory language to that effect.” 542 U.S. at 260

(internal quotation marks omitted). Because Section 1782 does not explicitly prohibit extraterritorial

discovery, a district court may order discovery of evidence that a corporation “found in” the United

States holds abroad. See In re del Valle Ruiz, 939 F.3d at 533; see also Sergeeva v. Tripleton Int’l Ltd., 834

F.3d 1194, 1200 (11th Cir. 2016); Union Fenosa Gas, S.A. v. Depository Tr. Co., No. 20 Misc. 188

(PAE), 2020 U.S. Dist. LEXIS 94910, at *25 (S.D.N.Y. May 29, 2020).

         There is also no policy reason to protect these documents. They are not privileged – they

were produced in the bankruptcy litigation. Cleary, as a law firm, is not immune from discovery for

non-privileged documents that it holds. Ratliff v. Davis, Polk & Wardwell, 354 F.3d 165, 170 (2d Cir.

2003).

         Nor are the documents immune from discovery due to the bankruptcy protective order.11

While the former administrators designated virtually all of the bankruptcy discovery as confidential,

Cleary argued that many of these designations were not permissible under the protective order and

announced that it would no longer treat these documents as confidential. Opp. to Mot. for an Order

(I) Affirming Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation

& Request for Sanctions 1-5, 12-27, In re BSG Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. May 26,

2020) (Dkt. 97). Indeed, the former administrators implicitly acknowledged that the majority of the



11
  The protective order could not prevent BSGR and A&M from producing these documents,
because – unlike Cleary – they did not obtain them through discovery. “[A] protective order
prevents a party from disseminating only that information obtained through use of the discovery
process. Thus, the party may disseminate the identical information covered by the protective order
as long as the information is gained through means independent of the court’s processes.” Seattle
Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984).
                                                       24
        Case 1:21-mc-00681-RA Document 1-1 Filed 08/19/21 Page 27 of 27



bankruptcy discovery does not merit confidential treatment. Id. at 11, 26. And the A&M

administrators agree “that many of the Former Joint Administrators’ designations may be

inconsistent with the Protective Order.” Letter to Judge Lane from Steven J. Reisman 1-2, In re BSG

Res. Ltd., No. 19-11845 (Bankr. S.D.N.Y. Nov. 9, 2020) (Dkt. 126).

       The limited discovery sought from Respondents is thus neither unduly intrusive nor

burdensome and falls well within the scope of discovery that the Federal Rules allow.

IV.    CONCLUSION

       The information sought by this application would provide significant assistance for the full

and fair adjudication of the Sierra Leonean proceedings. For the foregoing reasons, Applicant

respectfully requests that the Court enter an Order granting leave to serve Respondents with the

discovery attached to this application as Exhibit B.



Dated: August 19, 2021                                        Respectfully submitted,

                                                              /s/LINDSAY A. BAILEY

                                                              Lindsay A. Bailey, Esq.
                                                              Bar Code for S.D.N.Y.: 5747878
                                                              EarthRights International
                                                              1612 K Street NW, Suite 800
                                                              Washington, D.C. 20006
                                                              Tel: 202-466-5188
                                                              Fax: 202-466-5189
                                                              lindsay@earthrights.org

                                                              Attorney for Applicant




                                                  25
